Case 6:19-cv-06061-BAB Document 16                        Filed 07/16/20 Page 1 of 5 PageID #: 2334



                               IN UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

KATHERINE HARWELL                                                                                PLAINTIFF

vs.                                        Civil No. 6:19-cv-06061

ANDREW SAUL,                                                                                     DEFENDANT
Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Plaintiff, Katherine Harwell, brings this action under 42 U.S.C. § 405(g), seeking judicial

review of a decision of the Commissioner of Social Security Administration (Commissioner)

denying her claim for supplemental security income (“SSI”) under Title XVI of the Social Security

Act (hereinafter “the Act”), 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). In this judicial review,

the court must determine whether there is substantial evidence in the administrative record to

support the Commissioner’s decision. See 42 U.S.C. § 405(g).

        The Parties have consented to the jurisdiction of a magistrate judge to conduct all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.              ECF No. 5.       Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed her application for SSI on May 6, 2016. (Tr. 266) 1. In her

application, Plaintiff alleged being disabled due to diabetes, pancreatitis, and acid reflux with an

alleged onset date of June 19, 2015. (Tr. 266, 495). Plaintiff’s application was denied initially

and again upon reconsideration. (Tr. 266). Plaintiff requested an administrative hearing and that


1 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 10, These references are
to the page number of the transcript itself not the ECF page number.
                                                         1
Case 6:19-cv-06061-BAB Document 16               Filed 07/16/20 Page 2 of 5 PageID #: 2335



administrative hearing was held on September 10, 2018. (Tr. 284-313). At this hearing, Plaintiff

was present and represented by counsel, Shannon Carroll. (Id.). Plaintiff and a Vocational

Expert (“VE”) testified at the hearing. (Id.). At the hearing, Plaintiff amended her onset date to

May 6, 2016. (Tr. 287).

       Following the administrative hearing, on December 21, 2018, the ALJ entered an

unfavorable decision. (Tr. 263-83). The ALJ found Plaintiff had not engaged in substantial

gainful activity since her amended onset date of May 6, 2016. (Tr. 268, Finding 1). The ALJ

determined Plaintiff had the severe impairments of type 1 diabetes mellitus, depressive disorder,

and a history of borderline intellectual disorder. (Tr. 268, Finding 2). Despite being severe, the

ALJ determined those impairments did not meet or medically equal the requirements of any of the

Listings of Impairments in 20 CFR Part 404, Subpart P, Appendix 1 (“Listings”). (Tr. 269-70,

Finding 3).

       The ALJ considered Plaintiff’s subjective complaints and determined her RFC. (Tr. 271-

77, Finding 4). The ALJ evaluated Plaintiff’s subjective complaints and found her claimed

limitations were not entirely consistent with the medical evidence and other evidence in the record.

Id. The ALJ determined that with mild to moderate pain, Plaintiff retained the RFC to:

       [P]erform light work as defined in 20 CFR 416.967(b) except the claimant can
       never climb ladders, scaffolding, or work from heights, and she can only
       occasionally climb, stoop, kneel, crouch, and crawl. Nonexertionally, the claimant
       is limited to unskilled rote work. She can understand, follow and remember
       concrete instructions, have superficial contact with supervisors, coworkers, and the
       public, and can meet, greet, make change, and give simple instruction.
       Id.

       The ALJ found Plaintiff had no Past Relevant Work (“PRW”). (Tr. 277, Finding 5).

However, the ALJ found there were jobs in the significant numbers in the national economy that

Plaintiff could perform. (Tr. 277-78, Finding 9). With the help of the VE, the ALJ found

                                                 2
Case 6:19-cv-06061-BAB Document 16                Filed 07/16/20 Page 3 of 5 PageID #: 2336



Plaintiff could perform the representative occupations of housekeeping with approximately

220,000 jobs in the nation, or hand packer with approximately 300,000 jobs in the nation. Id.

Based upon this finding, the ALJ determined Plaintiff was not disabled at any time from May 6,

2016, through the date of his decision. (Tr. 278, Finding 10).

       On June 7, 2019, Plaintiff filed the present appeal. ECF No. 2. Both Parties have filed

appeal briefs. ECF Nos. 12, 15. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

                                                  3
Case 6:19-cv-06061-BAB Document 16                Filed 07/16/20 Page 4 of 5 PageID #: 2337



or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

        Plaintiff brings a single point on appeal: whether the ALJ’s RFC finding was supported

by substantial evidence. ECF No. 12. The Commissioner argues substantial evidence supported

the ALJ’s RFC findings, and that the ALJ properly evaluated her subjective complaints. ECF No.

15.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).



                                                 4
Case 6:19-cv-06061-BAB Document 16               Filed 07/16/20 Page 5 of 5 PageID #: 2338



       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence, and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 16th day of July 2020.


                                                      Barry A. Bryant
                                                    /s/
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE




                                                5
